UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7811



JERRY HALL,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF CORRECTIONS, Commonwealth of
Virginia; RON ANGELONE, Director; C.D. LARSEN,
Warden; CAROL WALLACE, Associate Warden of
Operations; DR. OFOGH, Chief Physician; DR.
JACOBS, Chief Psychiatrist,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-00-243-2)


Submitted:    February 22, 2001            Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Hall appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2000) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C.A. § 1997e(a) (West Supp. 2000).   Because Appellant did not

demonstrate to the district court that he had exhausted admin-

istrative remedies or that such remedies were not available, the

court’s dismissal of the action, without prejudice, was not an

abuse of discretion.    We therefore affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2